 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between 1999 STARS, LLC, a Delaware limited liability company
(“Landlord”), and EOS PETRO, INC., a Delaware corporation (“Tenant”). The
following exhibits are incorporated herein and made a part hereof: Exhibit A
(Outline of Premises); Exhibit B (Work Letter); Exhibit C (Form of Confirmation
Letter); Exhibit D (Rules and Regulations); Exhibit E (Judicial Reference); and
Exhibit F (Additional Provisions).

 

1         BASIC LEASE INFORMATION

 



  1.1 Date: December 27, 2012             1.2 Premises.             1.2.1
“Building”: 1999 Avenue of the Stars, Los Angeles, California, commonly known as
SunAmerica Center.               1.2.2 “Premises”: Subject to Section 2.1.1,
3,127 rentable square feet of space located on the 25th floor of the Building
and commonly known as Suite 2520, the outline and location of which is set forth
in Exhibit A. If the Premises include any floor in its entirety, all corridors
and restroom facilities located on such floor shall be considered part of the
Premises.               1.2.3 “Property”: The Building, the parcel(s) of land
upon which it is located, and, at Landlord’s discretion, any parking facilities
and other improvements serving the Building and the parcel(s) of land upon which
such parking facilities and other improvements are located.               1.2.4
“Project”: The Property or, at Landlord’s discretion, any project containing the
Property and any other land, buildings or other improvements.   1.3 Term        
        1.3.1 Term: The term of this Lease (the “Term”) shall commence on the
Commencement Date and end on the Expiration Date (or any earlier date on which
this Lease is terminated as provided herein).               1.3.2 “Commencement
Date”: December 27, 2012. Notwithstanding the foregoing to the contrary, Tenant
shall be permitted to take possession of the Premises for the purpose of
installing furniture, fixtures, equipment or other personal property in the
Premises during the period commencing on the full and final execution of this
Lease and ending on the Commencement Date (the “Beneficial Occupancy Period”) so
long Landlord is in receipt of any Security Deposit, pre-paid Rent and
certificate of insurance required under this Lease. Possession of the Premises
during the Beneficial Occupancy Period shall be subject to the terms and
conditions of this Lease. However, except for the cost of services requested by
Tenant (e.g. after-hours HVAC and parking), Tenant shall not be required to pay
Base Rent and Tenant’s Share (as defined in Section 1.6 below) of Expenses and
Taxes (as defined in Section 1.5 below) for the Premises during the Beneficial
Occupancy Period.               1.3.3 “Expiration Date”: April 30, 2017.



  

1

 

 

1.4           “Base Rent”:

 

Period During
Term   Annual Base Rent
Per Rentable
Square Foot   Monthly
Installment
of Base Rent             December 27, 2012
through December
31, 2012   $58.20   $

2,446.10

 (i.e., $489.22 per
diem x 5 days)

               January 1, 2013
through December
31, 2013   $58.20   $15,165.95               January 1, 2014
through December
31, 2014   $60.00   $15,635.00               January 1, 2015
through December
31, 2015   $61.80   $16,104.05               January 1, 2016
through December
31, 2016   $63.60   $16,573.42               January 1, 2017
through April
30, 2017   $65.52   $17,073.42 

 

BASE RENT ABATEMENT. Notwithstanding anything in this Section of the Lease to
the contrary, so long as Tenant is not in Default (as defined in Section 19)
under this Lease, Tenant shall be entitled to an abatement of Base Rent in the
amount of $15,165.95 per month for four (4) full calendar months of the Term
commencing February 1, 2013. The total amount of Base Rent abated in accordance
with the foregoing shall equal $60,663.80 (the "Abated Base Rent"). If Tenant
Defaults at any time during the Term and fails to cure such Default within any
applicable cure period under the Lease, all unamortized Abated Base Rent (i.e.
based upon the amortization of the Abated Base Rent in equal monthly amounts
during the initial Term, without interest) shall immediately become due and
payable. The payment by Tenant of the Abated Base Rent in the event of a Default
shall not limit or affect any of Landlord's other rights, pursuant to this Lease
or at law or in equity. Only Base Rent shall be abated pursuant to this Section,
and all Additional Rent (as defined in Section 3 of the Lease) and other costs
and charges specified in this Lease shall remain as due and payable pursuant to
the provisions of this Lease.

 

  1.5 “Base Year” for Expenses: Calendar year 2013.             “Base Year” for
Taxes: Calendar year 2013.           1.6 “Tenant’s Share”: 0.3794% (based upon a
total of 824,106 rentable square feet in the Building), subject to Section
2.1.1.           1.7 “Permitted Use”: General office use consistent with a
first-class office building; provided that in no event shall the Premises, or
any portion of the Premises, be used (i) for the operation of a sundry snack
business or the sale of frozen yogurt, (ii) for the sale of gourmet coffee,
espresso, cappuccino or other similar specialty coffee beverage, and (iii) for
the operation of a desk-top publishing center, or retail fax, copying or
printing services center.

 

2

 

 

  1.8. “Security Deposit”:

$102,440.52, subject to reduction as more particularly described in Section 21.

            Prepaid Base Rent: $15,165.95, as more particularly described in
Section 3.           1.9 Parking:

Tenant shall have the right to lease up to nine (9) on-site unreserved parking
passes in the on-site Parking Facility (as defined in Section 24). Of the nine
(9) on-site unreserved parking passes that are to be made available to Tenant,
six (6) of such on-site passes shall be designated as “must-take” on-site
parking passes that Tenant is obligated to lease during the entire Term and any
extension thereof at the rate of $225.00 per on-site unreserved pass, per month,
plus applicable taxes, if any, as such rate may be adjusted from time to time to
reflect Landlord’s parking operator’s then current rates for on-site unreserved
parking.

 

Prior to the Commencement Date, Tenant shall notify Landlord in writing of the
number of unreserved on-site parking passes which Tenant initially elects to use
during the Term, but in no event in excess of the maximum nor less than the
minimum number of on-site unreserved parking passes set forth herein.
Thereafter, Tenant may increase or decrease the number of on-site unreserved
parking passes to be used by Tenant pursuant to this Section 1.9 upon a minimum
of 30 days prior written notice to Landlord, provided that in no event may
Tenant elect to use in excess of the maximum nor less than the minimum number of
on-site unreserved parking passes set forth herein.

          1.10 Address of Tenant:

Before the Commencement Date:

 

EOS PETRO, INC.

 

2049 Century Park East

Suite 3670

Los Angeles, CA 90067

 

From and after the Commencement Date: the Premises.

 

3

 

 

  1.11 Address of Landlord:

1999 STARS, LLC

c/o Equity Office

10880 Wilshire Boulevard

Suite 1010

Los Angeles, CA 90024

Attention: Property Manager

 

with copies to:

 

1999 STARS, LLC

c/o Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attention: Managing Counsel

 

and

 

Equity Office

Two North Riverside Plaza

Suite 2100

Chicago, IL 60606

Attn: Lease Administration

          1.12 Broker(s):

Curtis and Associates (“Tenant’s Broker”), representing Tenant, and Equity
Office (“Landlord’s Broker”), representing Landlord.

         

1.13

Building HVAC Hours and Holidays:

“Building HVAC Hours” means 8:00 a.m. to 6:00 p.m., on Monday through Friday and
9:00 a.m. to 1:00 p.m. on Saturday, excluding the day of observation of New
Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, Christmas Day, and, at Landlord’s discretion, any other
locally or nationally recognized holiday that is observed by other buildings
comparable to and in the vicinity of the Building (collectively, “Holidays”).

         

1.14

“Transfer Radius”: NONE           1.15 “Tenant Improvements”: INTENTIONALLY
OMITTED.           1.16 “Guarantor”: As of the date hereof, there is no
Guarantor.

 

2PREMISES AND COMMON AREAS.

 

2.1      The Premises.

 

2.1.1     Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with any generally accepted
measurement standards selected by Landlord and adjust Tenant’s Share based on
such re-measurement; provided further, however, that any such re-measurement
shall not affect the amount of Base Rent payable for, or the amount of any
tenant allowance applicable to, the initial Term. At any time Landlord may
deliver to Tenant a notice substantially in the form of Exhibit C, as a
confirmation of the information set forth therein. Tenant shall execute and
return (or, by notice to Landlord, reasonably object to) such notice within five
(5) days after receiving it, and if Tenant fails to do so, Tenant shall be
deemed to have executed and returned it without exception.

 

2.1.2     Except as expressly provided herein, the Premises are accepted by
Tenant in their configuration and condition existing on the date hereof (or in
such other configuration and condition as any existing tenant of the Premises
may cause to exist in accordance with its lease), without any obligation of
Landlord to perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business.

 

4

 

 

2.2      Common Areas. Tenant may use, in common with Landlord and other parties
and subject to the Rules and Regulations (defined in Exhibit D), any portions of
the Property that are designated from time to time by Landlord for such use (the
“Common Areas”).

 

3        RENT. Tenant shall pay all Base Rent and Additional Rent (defined
below) (collectively, “Rent”) to Landlord or Landlord’s agent, without prior
notice or demand or any setoff or deduction, at the place Landlord may designate
from time to time, in money of the United States of America that, at the time of
payment, is legal tender for the payment of all obligations. As used herein,
“Additional Rent” means all amounts, other than Base Rent, that Tenant is
required to pay Landlord hereunder. Monthly payments of Base Rent and monthly
payments of Additional Rent for Expenses (defined in Section 4.2.2), Taxes
(defined in Section 4.2.3) and parking (collectively, “Monthly Rent”) shall be
paid in advance on or before the first day of each calendar month during the
Term; provided, however, that the installment of Base Rent for the first full
calendar month for which Base Rent is payable hereunder shall be paid upon
Tenant’s execution and delivery hereof. Except as otherwise provided herein, all
other items of Additional Rent shall be paid within 30 days after Landlord’s
request for payment. Rent for any partial calendar month shall be prorated based
on the actual number of days in such month. Without limiting Landlord’s other
rights or remedies, (a) if any installment of Rent is not received by Landlord
or its designee within five (5) business days after its due date, Tenant shall
pay Landlord a late charge equal to five percent (5%) of the overdue amount; and
(b) any Rent that is not paid within 10 days after its due date shall bear
interest, from its due date until paid, at the lesser of 10% per annum or the
highest rate permitted by Law (defined in Section 5). Tenant’s covenant to pay
Rent is independent of every other covenant herein.

 

4EXPENSES AND TAXES.

 

4.1      General Terms. In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of any amount (the “Expense
Excess”) by which Expenses for such Expense Year exceed Expenses for the Base
Year, plus (b) Tenant’s Share of any amount (the “Tax Excess”) by which Taxes
for such Expense Year exceed Taxes for the Base Year. No decrease in Expenses or
Taxes for any Expense Year below the corresponding amount for the Base Year
shall entitle Tenant to any decrease in Base Rent or any credit against amounts
due hereunder. Tenant’s Share of the Expense Excess and Tenant’s Share of the
Tax Excess for any partial Expense Year shall be prorated based on the number of
days in such Expense Year.

 

4.2      Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1     “Expense Year” means each calendar year (other than the Base Year and
any preceding calendar year) in which any portion of the Term occurs.

 

4.2.2     “Expenses” means all expenses, costs and amounts that Landlord pays or
accrues during the Base Year or any Expense Year because of or in connection
with the ownership, management, maintenance, security, repair, replacement,
restoration or operation of the Property. Landlord shall act in a reasonable
manner in incurring Expenses. Expenses shall include (i) the cost of supplying
all utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program; (iii)
the cost of all insurance premiums and deductibles; (iv) the cost of landscaping
and relamping; (v) the cost of parking-area operation, repair, restoration, and
maintenance; (vi) a management fee in the amount (which is hereby acknowledged
to be reasonable) of 3% of gross annual receipts from the Building (excluding
the management fee), together with other fees and costs, including consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance and repair of the
Property; (vii) payments under any equipment-rental agreements and the fair
rental value of any management office space; (viii) wages, salaries and other
compensation, expenses and benefits, including taxes levied thereon, of all
persons engaged in the operation, maintenance and security of the Property, and
costs of training, uniforms, and employee enrichment for such persons; (ix) the
costs of operation, repair, maintenance and replacement of all systems and
equipment (and components thereof) of the Property; (x) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to effect economies in the
operation or maintenance of the Property, reduce current or future Expenses,
enhance the safety or security of the Property or its occupants, or enhance the
environmental sustainability of the Property’s operations, (B) replacements or
modifications of the nonstructural portions of the Base Building (defined in
Section 7) or Common Areas that are required to keep the Base Building or Common
Areas in good condition, or (C) required under any Law; (xiii) the cost of
tenant-relation programs reasonably established by Landlord; and (xiv) payments
under any existing or future reciprocal easement agreement, transportation
management agreement, cost-sharing agreement or other covenant, condition,
restriction or similar instrument affecting the Property.

 

5

 

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be included in Expenses only if paid or accrued after
the Base Year and shall be amortized (including actual or imputed interest on
the amortized cost) over such period of time as Landlord shall reasonably
determine); (b) depreciation; (c) principal payments of mortgage or other
non-operating debts of Landlord; (d) costs of repairs to the extent Landlord is
reimbursed by insurance or condemnation proceeds; (e) except as provided in
clause (xiii) above, costs of leasing space in the Building, including brokerage
commissions, lease concessions, rental abatements and construction allowances
granted to specific tenants; (f) costs of selling, financing or refinancing the
Building; (g) fines, penalties or interest resulting from late payment of Taxes
or Expenses; (h) organizational expenses of creating or operating the entity
that constitutes Landlord; or (i) damages paid to Tenant hereunder or to other
tenants of the Building under their respective leases.

 

If, during any portion of the Base Year or any Expense Year, the Building is not
100% occupied (or a service provided by Landlord to tenants of the Building
generally is not provided by Landlord to a tenant that provides such service
itself, or any tenant of the Building is entitled to free rent, rent abatement
or the like), Expenses for such year shall be determined as if the Building had
been 100% occupied (and all services provided by Landlord to tenants of the
Building generally had been provided by Landlord to all tenants, and no tenant
of the Building had been entitled to free rent, rent abatement or the like)
during such portion of such year. If insurance, security or utility costs for
any Expense Year are less than insurance, security or utility costs,
respectively, for the Base Year, then, for purposes of determining Expenses for
such Expense Year, such costs for such Expense Year shall be deemed to be
increased so as to be equal to such corresponding costs for the Base Year.
Notwithstanding any contrary provision hereof, Expenses for the Base Year shall
exclude (a) any market-wide cost increases resulting from extraordinary
circumstances, including Force Majeure (defined in Section 25.2), boycotts,
strikes, conservation surcharges, embargoes or shortages, and (b) at Landlord’s
option, the cost of any repair or replacement that Landlord reasonably expects
will not recur on an annual or more frequent basis.

 

4.2.3     “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during the Base Year or any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing or operation of the Property.
Taxes shall include (a) real estate taxes; (b) general and special assessments;
(c) transit taxes; (d) leasehold taxes; (e) personal property taxes imposed upon
the fixtures, machinery, equipment, apparatus, systems, appurtenances, furniture
and other personal property used in connection with the Property; (f) any tax on
the rent, right to rent or other income from any portion of the Property or as
against the business of leasing any portion of the Property; and (g) any
assessment, tax, fee, levy or charge imposed by any governmental agency, or by
any non-governmental entity pursuant to any private cost-sharing agreement, in
order to fund the provision or enhancement of any fire-protection, street-,
sidewalk- or road-maintenance, refuse-removal or other service that is (or,
before the enactment of Proposition 13, was) normally provided by governmental
agencies to property owners or occupants without charge (other than through real
property taxes). Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, and other taxes
to the extent (x) applicable to Landlord’s general or net income (as opposed to
rents, receipts or income attributable to operations at the Property), or (y)
measured solely by the square footage, rent, fees, services, tenant allowances
or similar amounts, rights or obligations described or provided in or under any
particular lease, license or similar agreement or transaction at the Building;
(ii) any Expenses, and (iii) any items required to be paid or reimbursed by
Tenant under Section 4.5.

 

4.3      Allocation. Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs Expenses or Taxes for the Property together with
another property, Landlord, in its reasonable discretion, shall equitably
allocate such shared amounts between the Property and such other property.

 

6

 

 

4.4      Calculation and Payment of Expense Excess and Tax Excess.

 

4.4.1     Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord
shall endeavor to give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses, Taxes, Expense
Excess and Tax Excess for such Expense Year. If the amount paid by Tenant for
such Expense Year pursuant to Section 4.4.2 is less or more than the sum of
Tenant’s Share of the actual Expense Excess plus Tenant’s Share of the actual
Tax Excess (as such amounts are set forth in such Statement), Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the Rent then or next due hereunder; provided,
however, that if this Lease has expired or terminated and Tenant has vacated the
Premises, Tenant shall pay Landlord the amount of such underpayment, or Landlord
shall pay Tenant the amount of such overpayment (less any Rent due), within 30
days after delivery of such Statement. Any failure of Landlord to timely deliver
the Statement for any Expense Year shall not diminish either party’s rights
under this Section 4.

 

4.4.2     Statement of Estimated Expenses and Taxes. Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses, Taxes, Expense
Excess (the “Estimated Expense Excess”) and Tax Excess (the “Estimated Tax
Excess”) for such Expense Year. Upon receiving an Estimate Statement, Tenant
shall pay, with its next installment of Base Rent, an amount equal to the excess
of (a) the amount obtained by multiplying (i) the sum of Tenant’s Share of the
Estimated Expense Excess plus Tenant’s Share of the Estimated Tax Excess (as
such amounts are set forth in such Estimate Statement), by (ii) a fraction, the
numerator of which is the number of months that have elapsed in the applicable
Expense Year (including the month of such payment) and the denominator of which
is 12, over (b) any amount previously paid by Tenant for such Expense Year
pursuant to this Section 4.4.2. Until Landlord delivers a new Estimate Statement
(which Landlord may do at any time), Tenant shall pay monthly, with the monthly
Base Rent installments, an amount equal to one-twelfth (1/12) of the sum of
Tenant’s Share of the Estimated Expense Excess plus Tenant’s Share of the
Estimated Tax Excess, as such amounts are set forth in the previous Estimate
Statement. Any failure of Landlord to timely deliver any Estimate Statement
shall not diminish Landlord’s rights to receive payments and revise any previous
Estimate Statement under this Section 4.

 

4.4.3     Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year or for the Base Year
(whether by reason of reassessment, error, or otherwise), Taxes for such Expense
Year or the Base Year, as the case may be, and the Tax Excess for such Expense
Year shall be retroactively adjusted. If, as a result of such adjustment, it is
determined that Tenant has under- or overpaid Tenant’s Share of such Tax Excess,
Tenant shall pay Landlord the amount of such underpayment, or receive a credit
in the amount of such overpayment, with or against the Rent then or next due
hereunder; provided, however, that if this Lease has expired or terminated and
Tenant has vacated the Premises, Tenant shall pay Landlord the amount of such
underpayment, or Landlord shall pay Tenant the amount of such overpayment (less
any Rent due), within 30 days after such adjustment is made.

 

4.5      Charges for Which Tenant Is Directly Responsible. Tenant shall pay, 10
days before delinquency, any taxes levied against Tenant’s equipment, furniture,
fixtures and other personal property located in or about the Premises. If any
such taxes are levied against Landlord or its property (or if the assessed value
of Landlord’s property is increased by the inclusion therein of a value placed
upon such equipment, furniture, fixtures or other personal property of Tenant),
Landlord may pay such taxes (or such increased assessment) regardless of their
(or its) validity, in which event Tenant, upon demand, shall repay to Landlord
the amount so paid. If the Leasehold Improvements (defined in Section 7.1) are
assessed for real property tax purposes at a valuation higher than the valuation
at which tenant improvements conforming to Landlord’s “building standard” in
other space in the Building are assessed, the Taxes levied against Landlord or
the Property by reason of such excess assessed valuation shall be deemed taxes
levied against Tenant’s personal property for purposes of this Section 4.5.
Notwithstanding any contrary provision hereof, Tenant shall pay 10 days before
delinquency (or reimburse to Landlord upon demand, if the same is required by
Law to be paid by Landlord): (i) any rent tax, sales tax, service tax, transfer
tax, value added tax, use tax, business tax, gross income tax, gross receipts
tax, or other tax, assessment, fee, levy or charge measured solely by the square
footage, Rent, services, tenant allowances or similar amounts, rights or
obligations described or provided in or under this Lease; and (ii) any taxes
assessed upon the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of any portion of the Property.

 

7

 

 

4.6      Books and Records. Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expense
Excess and/or Tax Excess for the Expense Year to which such Statement applies
and identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. Notwithstanding any contrary provision hereof,
Landlord shall not be required to deliver or make available to Tenant records
relating to the Base Year, and Tenant may not object to Expenses or Taxes for
the Base Year, other than in connection with the first review for an Expense
Year performed by Tenant pursuant to this Section 4.6. If Tenant retains an
agent to review Landlord’s records, the agent must be with a CPA firm licensed
to do business in the State of California and its fees shall not be contingent,
in whole or in part, upon the outcome of the review. Tenant shall be responsible
for all costs of such review. The records and any related information obtained
from Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”). Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within 30
days after receiving it from Landlord, and if Tenant fails to do so, the
Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expense Excess plus Tenant’s Share of the actual Tax Excess
is less or more than the amount reported, Tenant shall receive a credit in the
amount of its overpayment against Rent then or next due hereunder, or pay
Landlord the amount of its underpayment with the Rent next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Landlord shall pay Tenant the amount of its overpayment
(less any Rent due), or Tenant shall pay Landlord the amount of its
underpayment, within 30 days after such determination.

 

5        USE; COMPLIANCE WITH LAWS. Tenant shall not (a) use the Premises for
any purpose other than the Permitted Use, or (b) do anything in or about the
Premises that violates any of the Rules and Regulations, damages the reputation
of the Project, interferes with, injures or annoys other occupants of the
Building, or constitutes a nuisance. Tenant, at its expense, shall comply with
all Laws relating to (i) the operation of its business at the Project, (ii) the
use, condition, configuration or occupancy of the Premises, or (iii) the
Building systems located in or exclusively serving the Premises. If, in order to
comply with any such Law, Tenant must obtain or deliver any permit, certificate
or other document evidencing such compliance, Tenant shall provide a copy of
such document to Landlord promptly after obtaining or delivering it. If a change
to any Common Area, the Building structure, or any Building system located
outside of and not exclusively serving the Premises becomes required under Law
(or if any such requirement is enforced) as a result of any Tenant-Insured
Improvement (defined in Section 10.2.2), the installation of any trade fixture,
or any particular use of the Premises (as distinguished from general office
use), then Tenant, upon demand, shall (x) at Landlord’s option, either make such
change at Tenant’s cost or pay Landlord the cost of making such change, and (y)
pay Landlord a coordination fee equal to 10% of the cost of such change. As used
herein, “Law” means any existing or future law, ordinance, regulation or
requirement of any governmental authority having jurisdiction over the Project
or the parties.

 

6        SERVICES.

 

6.1      Standard Services. Landlord shall provide the following services on all
days (unless otherwise stated below): (a) subject to limitations imposed by Law,
customary heating, ventilation and air conditioning (“HVAC”) in season during
Building HVAC Hours; (b) electricity supplied by the applicable public utility,
stubbed to the Premises; (c) water supplied by the applicable public utility (i)
for use in lavatories and any drinking facilities located in Common Areas within
the Building, and (ii) stubbed to the Building core for use in any plumbing
fixtures located in the Premises; (d) janitorial services to the Premises,
except on weekends and Holidays; and (e) elevator service (subject to scheduling
by Landlord, and payment of Landlord’s standard usage fee, for any freight
service).

 

8

 

 

6.2      Above-Standard Use. Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require. Tenant shall not, without
Landlord’s prior consent, use equipment that may affect the temperature
maintained by the air conditioning system or consume above-Building-standard
amounts of any water furnished for the Premises by Landlord pursuant to Section
6.1. If Tenant’s consumption of electricity or water exceeds the rate Landlord
reasonably deems to be standard for the Building, Tenant shall pay Landlord,
upon billing, the cost of such excess consumption, including any costs of
installing, operating and maintaining any equipment that is installed in order
to supply or measure such excess electricity or water. For purposes of the
preceding sentence, any consumption of electricity in a computer server room
shall be deemed to exceed the standard rate for the Building. The connected
electrical load of Tenant’s incidental-use equipment shall not exceed the
Building-standard electrical design load, and Tenant’s electrical usage shall
not exceed the capacity of the feeders to the Project or the risers or wiring
installation.

 

6.3      Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than five (5) consecutive
business days after notice from Tenant to Landlord by a Service Interruption
that does not result from a Casualty (defined in Section 11) and that Landlord
can correct through reasonable efforts, then, as Tenant’s sole remedy, Monthly
Rent shall abate for the period beginning on the day immediately following such
5-business-day period and ending on the day such Service Interruption ends, but
only in proportion to the percentage of the rentable square footage of the
Premises made untenantable or inaccessible.

 

7        REPAIRS AND ALTERATIONS.

 

7.1      Repairs. Subject to Section 11, Tenant, at its expense, shall perform
all maintenance and repairs (including replacements) to the Premises, and keep
the Premises in as good condition and repair as existed when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in Section
7.2), and any leasehold improvements installed pursuant to any prior lease, but
excluding the Base Building (the “Leasehold Improvements”); (b) all supplemental
heating, ventilation and air conditioning units, kitchens (including hot water
heaters, dishwashers, garbage disposals, insta-hot dispensers, and plumbing) and
similar facilities exclusively serving Tenant, whether located inside or outside
of the Premises, and whenever and by whomever installed or paid for; and (c) all
Lines (defined in Section 23) and trade fixtures. Notwithstanding the foregoing,
Landlord may, at its option, perform such maintenance and repairs on Tenant’s
behalf, in which case Tenant shall pay Landlord, upon demand, the cost of such
work plus a coordination fee equal to five percent (5%) of such cost. Landlord
shall perform all maintenance and repairs to (i) the roof and exterior walls and
windows of the Building, (ii) the Base Building, and (iii) the Common Areas. As
used herein, “Base Building” means the structural portions of the Building,
together with all mechanical (including HVAC), electrical, plumbing and
fire/life-safety systems serving the Building in general, whether located inside
or outside of the Premises.

 

7.2      Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facility or
other system serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld by Landlord.
Notwithstanding the foregoing, Landlord’s prior consent shall not be required
for any Alteration that is decorative only (e.g., carpet installation or
painting) and not visible from outside the Premises, provided that Landlord
receives 10 business days’ prior notice. For any Alteration, (a) Tenant, before
commencing work, shall deliver to Landlord, and obtain Landlord’s approval of,
plans and specifications; (b) Landlord, in its discretion, may require Tenant to
obtain security for performance satisfactory to Landlord; (c) upon completion,
Tenant agrees to cause a Notice of Completion to be recorded in the office of
the Recorder of the County in which the Project is located in accordance with
Section 3093 of the Civil Code of the State of California or any successor
statute, and Tenant shall furnish “as-built” plans (in CAD format, if requested
by Landlord) (except for cosmetic Alterations), completion affidavits, full and
final waivers of lien in recordable form, and receipted bills covering all labor
and materials; and (d) Tenant shall pay Landlord upon demand (i) Landlord’s
reasonable out-of-pocket expenses incurred in reviewing the work, and (ii) a
coordination fee equal to five percent (5%) of the cost of the work; provided,
however, that this clause (d) shall not apply to any Tenant Improvements.

 

9

 

 

7.3      Tenant Work. Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval of, (a)
names of contractors, subcontractors, mechanics, laborers and materialmen; (b)
evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

 

8        LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are not, in Landlord’s
reasonable judgment, Building-standard, then before the expiration or earlier
termination hereof, Tenant shall, at Landlord’s election, either (a) at Tenant’s
expense, and except as otherwise notified by Landlord, remove such
Tenant-Insured Improvements, repair any resulting damage to the Premises or
Building, and restore the affected portion of the Premises to its configuration
and condition existing before the installation of such Tenant-Insured
Improvements (or, at Landlord’s election, to a Building-standard tenant-improved
configuration and condition as determined by Landlord), or (b) pay Landlord an
amount equal to the estimated cost of such work, as reasonably determined by
Landlord. If Tenant fails to timely perform any work required under clause (a)
of the preceding sentence, Landlord may perform such work at Tenant’s expense.

 

9        LIENS. Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

 

10      INDEMNIFICATION; INSURANCE.

 

10.1    Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
gross negligence, willful misconduct or breach of this Lease of or by any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) occupancy of the Premises by, or any negligence, willful misconduct or
breach of this Lease of or by, Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, except to the extent such Claim arises from any gross
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party. Landlord shall indemnify, defend, protect, and hold Tenant, its (direct
or indirect) owners, and their respective beneficiaries, trustees, officers,
directors, employees and agents (including Tenant, the “Tenant Parties”)
harmless from any Claim that is imposed or asserted by any third party and
arises from any negligence, willful misconduct or breach of this Lease of or by
any Landlord Party, except to the extent such Claim arises from any negligence,
willful misconduct or breach of this Lease of or by any Tenant Party.

 

10.2    Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts:

 

10.2.1   Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of
$3,000,000 each occurrence and $4,000,000 annual aggregate.

 

10

 

 

10.2.2   Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

 

10.2.3   Workers’ Compensation statutory limits and Employers’ Liability limits
of $1,000,000.

 

10.3    Form of Policies. The minimum limits of insurance required to be carried
by Tenant shall not limit Tenant’s liability. Such insurance shall be issued by
an insurance company that has an A.M. Best rating of not less than A-VIII and
shall be in form and content reasonably acceptable to Landlord. Tenant’s
Commercial General Liability Insurance shall (a) name the Landlord Parties and
any other party designated by Landlord (“Additional Insured Parties”) as
additional insureds; and (b) be primary insurance as to all claims thereunder
and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement naming the Additional Insured Parties as
additional insureds, and attached to the ACORD 28 (or equivalent) there shall be
an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company. Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements.

 

10.4    Subrogation. Each party waives, and shall cause its insurance carrier to
waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

 

10.5    Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

 

11      CASUALTY DAMAGE. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”). If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 270 days after
they are commenced, either party may terminate this Lease upon 60 days’ notice
to the other party delivered within 10 days after Landlord’s delivery of such
estimate. Within 90 days after discovering any damage to the Project resulting
from any Casualty, Landlord may, whether or not the Premises are affected,
terminate this Lease by notifying Tenant if (i) any Security Holder terminates
any ground lease or requires that any insurance proceeds be used to pay any
mortgage debt; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies; (iii) Landlord decides to rebuild the Building or
Common Areas so that it or they will be substantially different structurally or
architecturally; (iv) the damage occurs during the last 12 months of the Term;
or (v) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage. If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure. The Landlord Repairs shall restore the Premises (other than
trade fixtures) and any Common Area or Building system necessary for access to
or tenantability of the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Security Holder, and (b) any modifications to the Common Areas that
are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair access to or tenantability of the
Premises. Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or Building
system necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

 

11

 

 

12       NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13      CONDEMNATION. If any part of the Premises, Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this Section
13, neither party may terminate this Lease as a result of a Taking. Tenant shall
not assert any claim for compensation because of any Taking; provided, however,
that Tenant may file a separate claim for any Taking of Tenant’s personal
property or any fixtures that Tenant is entitled to remove upon the expiration
hereof, and for moving expenses, so long as such claim does not diminish the
award available to Landlord or any Security Holder and is payable separately to
Tenant. If this Lease is terminated pursuant to this Section 13, all Rent shall
be apportioned as of the date of such termination. If a Taking occurs and this
Lease is not so terminated, Monthly Rent shall be abated for the period of such
Taking in proportion to the percentage of the rentable square footage of the
Premises, if any, that is subject to, or rendered inaccessible by, such Taking.

 

14      ASSIGNMENT AND SUBLETTING.

 

14.1    Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within 30
days after receiving the Transfer Notice, Landlord shall notify Tenant of (a)
its consent to the proposed Transfer, (b) its refusal to consent to the proposed
Transfer, or (c) its exercise of its rights under Section 14.4. Any Transfer
made without Landlord’s prior consent shall, at Landlord’s option, be void and
shall, at Landlord’s option, constitute a Default (defined in Section 19).
Tenant shall pay Landlord a fee of $1,000.00 for Landlord’s review of any
proposed Transfer, whether or not Landlord consents to it.

 

12

 

 

14.2    Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1  The proposed transferee is not a party of reasonable financial strength
in light of the responsibilities to be undertaken in connection with the
Transfer on the date the Transfer Notice is received; or

 

14.2.2  The proposed transferee has a character or reputation or is engaged in a
business that is not consistent with the quality of the Building or the Project;
or

 

14.2.3  The proposed transferee is a governmental entity or a nonprofit
organization; or

 

14.2.4  In the case of a proposed sublease, license or other occupancy
agreement, the rent or occupancy fee charged by Tenant to the transferee during
the term of such agreement, calculated using a present value analysis, is less
than 95% of the rent being quoted by Landlord or its Affiliate (defined in
Section 14.8) at the time of such Transfer for comparable space in the Project
for a comparable term, calculated using a present value analysis; or

 

14.2.5  The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Project.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3    Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to 50% of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment; (b) in the case of a sublease, license or other
occupancy agreement, for each month of the term of such agreement, the amount by
which all rent and other consideration paid by the transferee to Tenant pursuant
to such agreement exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space; and (c) in the case of a Change of
Control, any consideration (including payment for Leasehold Improvements) paid
by the new controlling party(ies) to the prior controlling party(ies) on account
of this Lease. Payment of Landlord’s share of the Transfer Premium shall be made
(x) in the case of an assignment or a Change of Control, within 10 days after
Tenant or the prior controlling party(ies), as the case may be, receive(s) the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

 

14.4    Landlord’s Right to Recapture. Notwithstanding any contrary provision
hereof, except in the case of a Permitted Transfer (defined in Section 14.8),
Landlord, by notifying Tenant within 30 days after receiving the Transfer
Notice, may terminate this Lease with respect to the Contemplated Transfer Space
as of the Contemplated Effective Date. If the Contemplated Transfer Space is
less than the entire Premises, then Base Rent, Tenant’s Share, and the number of
parking spaces to which Tenant is entitled under Section 1.9 shall be deemed
adjusted on the basis of the percentage of the rentable square footage of the
portion of the Premises retained by Tenant. Upon request of either party, the
parties shall execute a written agreement prepared by Landlord memorializing
such termination.

 

14.5    Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and (iii)
Tenant shall deliver to Landlord, upon Landlord’s request, a complete statement,
certified by an independent CPA or Tenant’s chief financial officer, setting
forth in detail the computation of any Transfer Premium. In the case of an
assignment, the assignee shall assume in writing, for Landlord’s benefit, all of
Tenant’s obligations hereunder. No Transfer, with or without Landlord’s consent,
shall relieve Tenant or any guarantor hereof from any liability hereunder.
Notwithstanding any contrary provision hereof, Tenant, with or without
Landlord’s consent, shall not enter into, or permit any party claiming by,
through or under Tenant to enter into, any sublease, license or other occupancy
agreement that provides for payment based in whole or in part on the net income
or profit of the subtenant, licensee or other occupant thereunder.

 

13

 

 

14.6    Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of more than 25% of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange).

 

14.7    Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8    Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, assign this Lease to (a) an Affiliate of Tenant (other than
pursuant to a merger or consolidation), (b) a successor to Tenant by merger or
consolidation, or (c) a successor to Tenant by purchase of all or substantially
all of Tenant’s assets (a “Permitted Transfer”), provided that (i) at least 10
business days before the Transfer, Tenant notifies Landlord of such Transfer and
delivers to Landlord any documents or information reasonably requested by
Landlord relating thereto, including reasonable documentation that the Transfer
satisfies the requirements of this Section 14.8; (ii) in the case of an
assignment pursuant to clause (a) or (c) above, the assignee executes and
delivers to Landlord, at least 10 business days before the assignment, a
commercially reasonable instrument pursuant to which the assignee assumes, for
Landlord’s benefit, all of Tenant’s obligations hereunder; (iii) in the case of
an assignment pursuant to clause (b) above, (A) the successor entity has a net
worth (as determined in accordance with GAAP, but excluding intellectual
property and any other intangible assets (“Net Worth”)) immediately after the
Transfer that is not less than the Net Worth of Tenant immediately before the
Transfer, and (B) if Tenant is a closely held professional service firm, at
least 75% of its equity owners existing 12 months before the Transfer are also
equity owners of the successor entity; (iv) the transferee is qualified to
conduct business in the State of California; and (v) the Transfer is made for a
good faith operating business purpose and not in order to evade the requirements
of this Section 14. As used herein, “Affiliate” means, with respect to any
party, a person or entity that controls, is under common control with, or is
controlled by such party.

 

15      SURRENDER. Upon the expiration or earlier termination hereof, and
subject to Sections 8 and 11 and this Section 15, Tenant shall surrender
possession of the Premises to Landlord in as good condition and repair as
existed when Tenant took possession and as thereafter improved by Landlord
and/or Tenant, except for reasonable wear and tear and repairs that are
Landlord’s express responsibility hereunder. Before such expiration or
termination, Tenant, without expense to Landlord, shall (a) remove from the
Premises all debris and rubbish and all furniture, equipment, trade fixtures,
Lines, free-standing cabinet work, movable partitions and other articles of
personal property that are owned or placed in the Premises by Tenant or any
party claiming by, through or under Tenant (except for any Lines not required to
be removed under Section 23), and (b) repair all damage to the Premises and
Building resulting from such removal. If Tenant fails to timely perform such
removal and repair, Landlord may do so at Tenant’s expense (including storage
costs). If Tenant fails to remove such property from the Premises, or from
storage, within 30 days after notice from Landlord, any part of such property
shall be deemed, at Landlord’s option, either (x) conveyed to Landlord without
compensation, or (y) abandoned.

 

16      HOLDOVER. If Tenant fails to surrender the Premises upon the expiration
or earlier termination hereof, Tenant’s tenancy shall be subject to the terms
and conditions hereof; provided, however, that such tenancy shall be a tenancy
at sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent
(on a per-month basis without reduction for any partial month) at a rate equal
to 150% of the Monthly Rent applicable during the last calendar month of the
Term. Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord.

 

14

 

 

17      SUBORDINATION; ESTOPPEL CERTIFICATES. This Lease shall be subject and
subordinate to all existing and future ground or underlying leases, mortgages,
trust deeds and other encumbrances against the Building or Project, all
renewals, extensions, modifications, consolidations and replacements thereof
(each, a “Security Agreement”), and all advances made upon the security of such
mortgages or trust deeds, unless in each case the holder of such Security
Agreement (each, a “Security Holder”) requires in writing that this Lease be
superior thereto. Upon any termination or foreclosure (or any delivery of a deed
in lieu of foreclosure) of any Security Agreement, Tenant, upon request, shall
attorn, without deduction or set-off, to the Security Holder or purchaser or any
successor thereto and shall recognize such party as the lessor hereunder
provided that such party agrees not to disturb Tenant’s occupancy so long as
Tenant timely pays the Rent and otherwise performs its obligations hereunder.
Within 10 days after request by Landlord, Tenant shall execute such further
instruments as Landlord may reasonably deem necessary to evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

 

18      ENTRY BY LANDLORD. At all reasonable times and upon 24 hours prior
notice to Tenant, or in an emergency without the need for prior notice, Landlord
may enter the Premises to (i) inspect the Premises; (ii) show the Premises to
prospective purchasers, current or prospective Security Holders or insurers, or,
during the last 12 months of the Term (or while an uncured Default exists),
prospective tenants; (iii) post notices of non-responsibility; or (iv) perform
maintenance, repairs or alterations. At any time and without notice to Tenant,
Landlord may enter the Premises to perform required services. If reasonably
necessary, Landlord may temporarily close any portion of the Premises to perform
maintenance, repairs or alterations. In an emergency, Landlord may use any means
it deems proper to open doors to and in the Premises. No entry into or closure
of any portion of the Premises pursuant to this Section 18 shall render Landlord
liable to Tenant, constitute a constructive eviction, or excuse Tenant from any
obligation hereunder.

 

19      DEFAULTS; REMEDIES.

 

19.1    Events of Default. The occurrence of any of the following shall
constitute a “Default”:

 

19.1.1   Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

19.1.2   Except where a specific time period is otherwise set forth for Tenant’s
cure herein (in which event Tenant’s failure to cure within such time period
shall be a Default), and except as otherwise provided in this Section 19.1, any
breach by Tenant of any other provision hereof where such breach continues for
30 days after notice from Landlord; provided that if such breach cannot
reasonably be cured within such 30-day period, Tenant shall not be in Default as
a result of such breach if Tenant diligently commences such cure within such
period, thereafter diligently pursues such cure, and completes such cure within
60 days after Landlord’s notice; or

 

19.1.3   Abandonment or vacation of all or a substantial portion of the Premises
by Tenant; or

 

19.1.4   Any breach by Tenant of Sections 5, 14, 17 or 18 where such breach
continues for more than two (2) business days after notice from Landlord; or

 

19.1.5   Tenant becomes in breach of Section 25.3.

 

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent) on three (3) separate occasions during any 12-month
period, Tenant’s subsequent breach of such provision shall be, at Landlord’s
option, an incurable Default. The notice periods provided herein are in lieu of,
and not in addition to, any notice periods provided by Law, and Landlord shall
not be required to give any additional notice in order to be entitled to
commence an unlawful detainer proceeding.

 

19.2    Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

 

19.2.1   Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

 

15

 

 

(a)          The worth at the time of award of the unpaid Rent which has been
earned at the time of such termination; plus

 

(b)          The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(c)          The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant proves could have been reasonably avoided; plus

 

(d)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom, including brokerage commissions, advertising expenses, expenses of
remodeling any portion of the Premises for a new tenant (whether for the same or
a different use), and any special concessions made to obtain a new tenant; plus

 

(e)          At Landlord’s option, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by Law.

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

 

19.2.2   Landlord shall have the remedy described in California Civil Code §
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover Rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies hereunder, including the right to recover all
Rent as it becomes due.

 

19.2.3   Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3    Efforts to Relet. Unless Landlord provides Tenant with express notice to
the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, California Civil Code § 3275 and California Code of Civil
Procedure §§ 1174(c) and 1179 and any existing or future rights to redeem or
reinstate, by order or judgment of any court or by any legal process or writ,
this Lease or Tenant’s right of occupancy of the Premises after any termination
hereof.

 

19.4    Landlord Default. Landlord shall not be in default hereunder unless it
fails to begin within 30 days after notice from Tenant, or fails to pursue with
reasonable diligence thereafter, the cure of any breach by Landlord of its
obligations hereunder. Before exercising any remedies for a default by Landlord,
Tenant shall give notice and a reasonable time to cure to any Security Holder of
which Tenant has been notified.

 

20      LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof, (a)
the liability of the Landlord Parties to Tenant shall be limited to an amount
equal to the lesser of (i) Landlord’s interest in the Building, or (ii) the
equity interest Landlord would have in the Building if the Building were
encumbered by third-party debt in an amount equal to 80% of the value of the
Building (as such value is determined by Landlord); (b) Tenant shall look solely
to Landlord’s interest in the Building for the recovery of any judgment or award
against any Landlord Party; (c) no Landlord Party shall have any personal
liability for any judgment or deficiency, and Tenant waives and releases such
personal liability on behalf of itself and all parties claiming by, through or
under Tenant; and (d) no Landlord Party shall be liable for any injury or damage
to, or interference with, Tenant’s business, including loss of profits, loss of
rents or other revenues, loss of business opportunity, loss of goodwill or loss
of use, or for any form of special or consequential damage.

 

16

 

 

21      SECURITY DEPOSIT. Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach. If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount. The Security Deposit is not an advance payment of Rent
or measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

 

Provided no Default has occurred hereunder prior to: (a) December 31, 2013,
Landlord shall reduce the Security Deposit effective as of January 1, 2014 by an
amount equal to $15,635.00, which sum shall be applied as a credit against Base
Rent for January, 2014, (b) December 31, 2014, Landlord shall reduce the
Security Deposit effective as of January 1, 2015 by an amount equal to
$16,104.05, which sum shall be applied as a credit against Base Rent for
January, 2015, (c) December 31, 2015, Landlord shall reduce the Security Deposit
effective as of January 1, 2016 by an amount equal to $16,573.42, which sum
shall be applied as a credit against Base Rent for January, 2016, and (d)
December 31, 2016, Landlord shall reduce the Security Deposit effective as of
January 1, 2017 by an amount equal to $17,073.42, which sum shall be applied as
a credit against Base Rent for January, 2017. If Tenant has been in Default
under the Lease at any time prior to the effective date of any reduction of the
Security Deposit and Tenant has failed to cure such Default within any
applicable cure period, then Tenant shall have no further right to reduce the
amount of the Security Deposit as described herein.

 

22      RELOCATION. Landlord, after giving no less than 60 days prior notice,
may move Tenant to other space in the Project comparable in size and utility to
the Premises, provided that the new space shall be located within the mid-rise
or hi-rise elevator banks of the Building. The new space must contain similar
finishes (subject to commercial availability) and approximately the same
rentable square footage as the Premises and the same number of work stations,
offices, breakrooms and reception areas as are contained in the Premises as of
the date Tenant receives Landlord’s notice of relocation. In such event, all
terms hereof shall apply to the new space, except that Base Rent and Tenant’s
Share shall not increase as a result of such relocation. Landlord, at its
expense, shall provide Tenant with tenant improvements in the new space at least
equal in quality to those in the Premises. Landlord shall reimburse Tenant for
Tenant’s reasonable moving, re-cabling and stationery-replacement costs. The
parties shall execute a written agreement prepared by Landlord memorializing the
relocation. Notwithstanding the foregoing, if Landlord provides Tenant with a
notice of relocation and Tenant, in its reasonable judgment, determines that the
new space is not of reasonably comparable size and utility when compared to the
Premises, Tenant shall have the right to terminate this Lease by giving written
notice of termination to Landlord within 10 days after the date of Landlord's
notice of relocation to Tenant. Tenant’s notice of termination shall set forth
the reasons why Tenant believes the new space is not comparable to the Premises.
Such termination shall be effective 60 days after the date of Landlord's notice
of relocation, provided that Landlord, within 10 days after receipt of Tenant's
notice of termination, shall have the right to withdraw its notice of
relocation. In such event, this Lease shall continue in full force and effect as
if Landlord had never provided Tenant with a notice of relocation.

 

23      COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines (i)
every six (6) feet outside the Premises (including the electrical room risers
and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease.

 

17

 

 

24      PARKING. Tenant may park in the Building’s parking facilities (the
“Parking Facility”), in common with other tenants of the Building, upon the
following terms and conditions. Tenant shall not use more than the number of
unreserved and/or reserved parking spaces set forth in Section 1.9. Tenant shall
pay Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law. Tenant shall comply with all rules and regulations
established by Landlord from time to time for the orderly operation and use of
the Parking Facility, including any sticker or other identification system and
the prohibition of vehicle repair and maintenance activities in the Parking
Facility. Landlord may, in its discretion, allocate and assign parking passes
among Tenant and the other tenants in the Building. Tenant’s use of the Parking
Facility shall be at Tenant’s sole risk, and Landlord shall have no liability
for any personal injury or damage to or theft of any vehicles or other property
occurring in the Parking Facility or otherwise in connection with any use of the
Parking Facility by Tenant or its employees or invitees. Landlord may alter the
size, configuration, design, layout or any other aspect of the Parking Facility,
and, in connection therewith, temporarily deny or restrict access to the Parking
Facility, in each case without abatement of Rent or liability to Tenant.
Landlord may delegate its responsibilities hereunder to a parking operator, in
which case (i) such parking operator shall have all the rights of control
reserved herein by Landlord, (ii) Tenant shall enter into a parking agreement
with such parking operator, (iii) Tenant shall pay such parking operator, rather
than Landlord, any charge established hereunder for the parking spaces, and (iv)
Landlord shall have no liability for claims arising through acts or omissions of
such parking operator except to the extent caused by Landlord’s gross negligence
or willful misconduct. Tenant’s parking rights under this Section 24 are solely
for the benefit of Tenant’s employees and invitees and such rights may not be
transferred without Landlord’s prior consent, except pursuant to a Transfer
permitted under Section 14.

 

25      MISCELLANEOUS.

 

25.1    Notices. No notice, demand, statement, designation, request, consent,
approval, election or other communication given hereunder (“Notice”) shall be
binding upon either party unless (a) it is in writing; (b) it is (i) sent by
certified or registered mail, postage prepaid, return receipt requested, (ii)
delivered by a nationally recognized courier service, or (iii) delivered
personally; and (c) it is sent or delivered to the address set forth in Section
1.10 or 1.11, as applicable, or to such other place (other than a P.O. box) as
the recipient may from time to time designate in a Notice to the other party.
Any Notice shall be deemed received on the earlier of the date of actual
delivery or the date on which delivery is refused, or, if Tenant is the
recipient and has vacated its notice address without providing a new notice
address, three (3) days after the date the Notice is deposited in the U.S. mail
or with a courier service as described above.

 

25.2    Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

 

25.3    Representations and Covenants. Tenant represents, warrants and covenants
that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state of California; (b)
neither Tenant’s execution of nor its performance under this Lease will cause
Tenant to be in violation of any agreement or Law; (c) Tenant (and any guarantor
hereof) has not, and at no time during the Term will have, (i) made a general
assignment for the benefit of creditors, (ii) filed a voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by creditors, (iii)
suffered the appointment of a receiver to take possession of all or
substantially all of its assets, (iv) suffered the attachment or other judicial
seizure of all or substantially all of its assets, (v) admitted in writing its
inability to pay its debts as they come due, or (vi) made an offer of
settlement, extension or composition to its creditors generally; and (d) no
party that (other than through the passive ownership of interests traded on a
recognized securities exchange) constitutes, owns, controls, or is owned or
controlled by Tenant, any guarantor hereof or any subtenant of Tenant is, or any
time during the Term will be, (i) in violation of any Laws relating to terrorism
or money laundering, or (ii) among the parties identified on any list compiled
pursuant to Executive Order 13224 for the purpose of identifying suspected
terrorists or on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/tllsdn.pdf or any replacement website or other
replacement official publication of such list.

 

18

 

 

25.4    Signs. Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building (not to exceed six (6)
lines). If any part of the Premises is located on a multi-tenant floor,
Landlord, at Tenant’s cost, shall provide identifying suite signage for Tenant
comparable to that provided by Landlord on similar floors in the Building.
Tenant may not install (a) any signs outside the Premises, or (b) without
Landlord’s prior consent in its sole and absolute discretion, any signs, window
coverings, blinds or similar items that are visible from outside the Premises.

 

25.5    Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton usage fee; and (g) if any portion of the
Unit is located on the roof, then (i) Tenant’s access to the roof shall be
subject to such reasonable rules and procedures as Landlord may impose; (ii)
Tenant shall maintain the affected portion of the roof in a clean and orderly
condition and shall not interfere with use of the roof by Landlord or any other
tenants or licensees; and (iii) Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.

 

25.6    Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

25.7    Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

25.8    Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the State of California. THE PARTIES
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9    Waiver of Statutory Provisions. Each party waives California Civil Code
§§ 1932(2) and 1933(4). Tenant waives (a) any rights under (i) California Civil
Code §§ 1932(1), 1941, 1942, 1950.7 or any similar Law, or (ii) California Code
of Civil Procedure § 1265.130; and (b) any right to terminate this Lease under
California Civil Code § 1995.310.

 

19

 

 

25.10  Interpretation. As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. Any reference
herein to “any part” or “any portion” of the Premises, the Property or any other
property shall be construed to refer to all or any part of such property.
Wherever this Lease requires Tenant to comply with any Law, rule, regulation,
procedure or other requirement or prohibits Tenant from engaging in any
particular conduct, this Lease shall be deemed also to require Tenant to cause
each of its employees, licensees, invitees and subtenants, and any other party
claiming by, through or under Tenant, to comply with such requirement or refrain
from engaging in such conduct, as the case may be. Wherever this Lease requires
Landlord to provide a customary service or to act in a reasonable manner
(whether in incurring an expense, establishing a rule or regulation, providing
an approval or consent, or performing any other act), this Lease shall be deemed
also to provide that whether such service is customary or such conduct is
reasonable shall be determined by reference to the practices of owners of
buildings that (i) are comparable to the Building in size, age, class, quality
and location, and (ii) at Landlord’s option, have been, or are being prepared to
be, certified under the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED) rating system or a similar rating system. Tenant
waives the benefit of any rule that a written agreement shall be construed
against the drafting party.

 

25.11  Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

25.12  Other. Landlord, at its option, may cure any Default, without waiving any
right or remedy or releasing Tenant from any obligation, in which event Tenant
shall pay Landlord, upon demand, the cost of such cure. If any provision hereof
is void or unenforceable, no other provision shall be affected. Submission of
this instrument for examination or signature by Tenant does not constitute an
option or offer to lease, and this instrument is not binding until it has been
executed and delivered by both parties. If Tenant is comprised of two or more
parties, their obligations shall be joint and several. Time is of the essence
with respect to the performance of every provision hereof in which time of
performance is a factor. So long as Tenant performs its obligations hereunder,
Tenant shall have peaceful and quiet possession of the Premises against any
party claiming by, through or under Landlord, subject to the terms hereof.
Landlord may transfer its interest herein, in which event Landlord shall be
released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination. Tenant acknowledges that chilled and heated water necessary to the
operation of the heating, ventilating and air conditioning system in the
Building is supplied to Landlord by a third party (the "Provider"). Landlord
agrees to use reasonable, good faith efforts to cause such provider to provide
such chilled and heated water to the Building. Tenant acknowledges and agrees
that the failure of provider to supply any such services shall not have any
effect on this Lease or give to Tenant any offset or defense to the full and
timely performance of its obligations hereunder or entitle Tenant to any
abatement of Base Rent, Additional Rent or any other payment required to be made
by Tenant hereunder, or constitute any actual or constructive eviction of Tenant
or otherwise give rise to any other claim of any nature against Landlord.

 

[SIGNATURES ARE ON THE FOLLOWING PAGE]

 

20

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

  LANDLORD:       1999 STARS, LLC, a Delaware limited liability company        
By: EOP-1999 Non-Member Manager, L.L.C., a Delaware limited liability company,
its manager

 

  By: /s/ Frank Campbell     Name: Frank Campbell     Title: Market Managing
Director

 

  TENANT:       EOS PETRO, INC., a Delaware corporation

 

  By: /s/ Nikolas Konstant   Name: Nikolas Konstant   Title: Chairman    
[chairman][president][vice-president]

 

  By: /s/ John Mitola   Name: John Mitola   Title: Secretary    
[secretary][assistant secretary][chief     financial officer][assistant
treasurer]

 

 

21

 

 

EXHIBIT A

 

SUNAMERICA CENTER

 

OUTLINE OF PREMISES

 

[tex10-10pg22.jpg]

 

Exhibit A
1

 

 

EXHIBIT B

 

SUNAMERICA CENTER

 

WORK LETTER

 

INTENTIONALLY OMITTED

 

Exhibit B
1

 

 

EXHIBIT C

 

SUNAMERICA CENTER

 

CONFIRMATION LETTER

 

_____________________, 2012

 

EOS PETRO, INC.

1999 Avenue of the Stars

Suite 2520

Los Angeles, California

 

Re: Office Lease (the “Lease”) dated ______________, 2012, between 1999 STARS,
LLC, a Delaware limited liability company (“Landlord”), and EOS PETRO, INC., a
Delaware corporation (“Tenant”), concerning Suite 2520 on the 25th floor of the
building located at 1999 Avenue of the Stars, Los Angeles, California (the
“Premises”).

 

Lease ID: _____________________________

Business Unit Number: __________________

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1.           The Commencement Date is _____________ and the Expiration Date is
_______________.

 

2.           The exact number of rentable square feet within the Premises is
_________ square feet, subject to Section 2.1.1 of the Lease.

 

3.           Tenant’s Share, based upon the exact number of rentable square feet
within the Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, if Tenant fails to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it,
Tenant shall be deemed to have executed and returned it without exception.

 

    “Landlord”: Agreed and Accepted as of , 2012.          

“Tenant”:

 

EOS PETRO, INC., a Delaware corporation

  EQUITY OFFICE MANAGEMENT, L.L.C., a Delaware limited liability company, as
agent for 1999 Stars, LLC, a Delaware limited liability company

 

By:     By:   Name:       Name:   Title:       Title: Authorized Signature

 

Exhibit C
1

 

 

EXHIBIT D

 

SUNAMERICA CENTER

 

RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.          Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior consent. Tenant shall bear the cost of any lock changes or
repairs required by Tenant. Two (2) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices and toilet rooms furnished to or otherwise procured by Tenant, and if
any such keys are lost, Tenant shall pay Landlord the cost of replacing them or
of changing the applicable locks if Landlord deems such changes necessary.

 

2.          All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

 

3.          Landlord may close and keep locked all entrance and exit doors of
the Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

 

4.          No furniture, freight or equipment shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

 

5.          No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

6.          Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 

7.          No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

 

8.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

Exhibit D
1

 

 

9.          Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.

 

10.         Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

 

11.         Tenant shall not, without Landlord’s prior consent, use, store,
install, disturb, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Project, any asbestos-containing materials,
any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law, or any inflammable, explosive or dangerous fluid
or substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12.         Tenant shall not, without Landlord’s prior consent, use any method
of heating or air conditioning other than that supplied by Landlord.

 

13.         Tenant shall not use or keep any foul or noxious gas or substance in
or on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14.         Tenant shall not bring into or keep within the Project, the Building
or the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

 

15.         No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.

 

16.         The Premises shall not be used for manufacturing or for the storage
of merchandise except to the extent such storage may be incidental to the
Permitted Use. Tenant shall not occupy the Premises as an office for a
messenger-type operation or dispatch office, public stenographer or typist, or
for the manufacture or sale of liquor, narcotics or tobacco, or as a medical
office, a barber or manicure shop, or an employment bureau, without Landlord’s
prior consent. Tenant shall not engage or pay any employees in the Premises
except those actually working for Tenant in the Premises, nor advertise for
laborers giving an address at the Premises.

 

17.         Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18.         Tenant shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, courts, halls, stairways, elevators, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

19.         Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20.         Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

21.         Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

Exhibit D
2

 

 

22.         Any persons employed by Tenant to do janitorial work shall be
subject to Landlord’s prior consent and, while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

 

23.         No awning or other projection shall be attached to the outside walls
of the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

 

24.         Tenant shall not obstruct any sashes, sash doors, skylights, windows
or doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25.         Tenant must comply with requests by Landlord concerning the
informing of their employees of items of importance to the Landlord.

 

26.         Tenant must comply with the State of California “No-Smoking” law set
forth in California Labor Code Section 6404.5 and with any local “No-Smoking”
ordinance that is not superseded by such law.

 

27.         Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

 

28.         All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

 

29.         Tenant shall not use any hand trucks except those equipped with
rubber tires and rubber side guards.

 

30.         No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without Landlord’s prior
consent.

 

31.         Without Landlord’s prior consent, Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D
3

 

 

EXHIBIT E

 

SUNAMERICA CENTER

 

JUDICIAL REFERENCE

 

IF THE JURY-WAIVER PROVISIONS OF SECTION 25.8 OF THIS LEASE ARE NOT ENFORCEABLE
UNDER CALIFORNIA LAW, THE PROVISIONS SET FORTH BELOW SHALL APPLY.

 

It is the desire and intention of the parties to agree upon a mechanism and
procedure under which controversies and disputes arising out of this Lease or
related to the Premises will be resolved in a prompt and expeditious manner.
Accordingly, except with respect to actions for unlawful or forcible detainer or
with respect to the prejudgment remedy of attachment, any action, proceeding or
counterclaim brought by either party hereto against the other (and/or against
its officers, directors, employees, agents or subsidiaries or affiliated
entities) on any matters arising out of or in any way connected with this Lease,
Tenant’s use or occupancy of the Premises and/or any claim of injury or damage,
whether sounding in contract, tort, or otherwise, shall be heard and resolved by
a referee under the provisions of the California Code of Civil Procedure,
Sections 638 — 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”). Any fee to initiate the judicial
reference proceedings and all fees charged and costs incurred by the referee
shall be paid by the party initiating such procedure (except that if a reporter
is requested by either party, then a reporter shall be present at all
proceedings where requested and the fees of such reporter – except for copies
ordered by the other parties – shall be borne by the party requesting the
reporter); provided however, that allocation of the costs and fees, including
any initiation fee, of such proceeding shall be ultimately determined in
accordance with Section 25.6 of this Lease. The venue of the proceedings shall
be in the county in which the Premises are located. Within 10 days of receipt by
any party of a request to resolve any dispute or controversy pursuant to this
Exhibit E, the parties shall agree upon a single referee who shall try all
issues, whether of fact or law, and report a finding and judgment on such issues
as required by the Referee Sections. If the parties are unable to agree upon a
referee within such 10-day period, then any party may thereafter file a lawsuit
in the county in which the Premises are located for the purpose of appointment
of a referee under the Referee Sections. If the referee is appointed by the
court, the referee shall be a neutral and impartial retired judge with
substantial experience in the relevant matters to be determined, from
Jams/Endispute, Inc., ADR Services, Inc. or a similar mediation/arbitration
entity approved by each party in its sole and absolute discretion. The proposed
referee may be challenged by any party for any of the grounds listed in the
Referee Sections. The referee shall have the power to decide all issues of fact
and law and report his or her decision on such issues, and to issue all
recognized remedies available at law or in equity for any cause of action that
is before the referee, including an award of attorneys’ fees and costs in
accordance with this Lease. The referee shall not, however, have the power to
award punitive damages, nor any other damages that are not permitted by the
express provisions of this Lease, and the parties waive any right to recover any
such damages. The parties may conduct all discovery as provided in the
California Code of Civil Procedure, and the referee shall oversee discovery and
may enforce all discovery orders in the same manner as any trial court judge,
with rights to regulate discovery and to issue and enforce subpoenas, protective
orders and other limitations on discovery available under California Law. The
reference proceeding shall be conducted in accordance with California Law
(including the rules of evidence), and in all regards, the referee shall follow
California Law applicable at the time of the reference proceeding. The parties
shall promptly and diligently cooperate with one another and the referee, and
shall perform such acts as may be necessary to obtain a prompt and expeditious
resolution of the dispute or controversy in accordance with the terms of this
Exhibit E. In this regard, the parties agree that the parties and the referee
shall use best efforts to ensure that (a) discovery be conducted for a period no
longer than six (6) months from the date the referee is appointed, excluding
motions regarding discovery, and (b) a trial date be set within 9 months of the
date the referee is appointed. In accordance with Section 644 of the California
Code of Civil Procedure, the decision of the referee upon the whole issue must
stand as the decision of the court, and upon the filing of the statement of
decision with the clerk of the court, or with the judge if there is no clerk,
judgment may be entered thereon in the same manner as if the action had been
tried by the court. Any decision of the referee and/or judgment or other order
entered thereon shall be appealable to the same extent and in the same manner
that such decision, judgment, or order would be appealable if rendered by a
judge of the superior court in which venue is proper hereunder. The referee
shall in his/her statement of decision set forth his/her findings of fact and
conclusions of law. The parties intend this general reference agreement to be
specifically enforceable in accordance with the Code of Civil Procedure. Nothing
in this Exhibit E shall prejudice the right of any party to obtain provisional
relief or other equitable remedies from a court of competent jurisdiction as
shall otherwise be available under the Code of Civil Procedure and/or applicable
court rules.

 

Exhibit E
1

 

 

EXHIBIT F

 

SUNAMERICA CENTER

 

ADDITIONAL PROVISIONS

 

INTENTIONALLY OMITTED

 

Exhibit G
1

 

